Exhibit 10.13

CHRW Restricted Stock Unit Program 2008

C.H. Robinson Worldwide, Inc. (the “Company”) is permitted under the terms of
its 1997 Omnibus Stock Plan to issue its shares and other derivative securities
to employees at various times and in various forms. The units are subject to the
terms and conditions contained in the 1997 Omnibus Stock Plan (unless expressly
modified below), and will be vested, earned and delivered in the form of C.H.
Robinson Worldwide, Inc. Common Stock (“Common Stock”) as outlined below.

Program Outline

 

1. Participants are awarded restricted stock units, which will be recorded on
the books and records of the Company until delivered in accordance with this
agreement.

 

2. Beginning on December 31, 2009, and on each December 31 thereafter through
December 31, 2013, a portion of the restricted stock units will vest and become
the right to receive Common Stock, but only if and only to the extent that the
Company’s Vesting Indicator (VI) is greater than zero for the respective year,
as determined by the Compensation Committee of the Company’s Board of Directors.
The VI is defined as the sum of 5 percentage points plus the average of the
following items (A) and (B) rounded to the nearest whole percentage: (A) the
percentage increase (or decrease) of Company income from operations for the
current year over the prior year rounded to two decimals and (B) the percentage
increase (or decrease) in Company diluted net income per share for the current
year over the prior year rounded to two decimals.

Example

 

     Prior Year    Current Year    Percentage
Increase  

Income from Operations (A)

   $ 100,000,000    $ 114,000,000    14.00 %

Diluted EPS (B)

     1.00      1.15    15.00 %             

Average Percentage Increase of (A) and (B)

         14.50 %

Add: 5 Percentage Points

         19.50 %

Rounded to the Nearest Whole Percentage

         VI=20.00 %

 

3. In determining how many restricted stock units are vested at the end of each
year, the VI is multiplied by the original restricted stock unit grant and then
rounded to the nearest whole unit.

Example

 

Restricted Stock Unit Grant: 1,000 shares

   Year 1     Year 2     Year 3  

VI:

   20 %   12 %   26 %

Rounded Number of Units Vested on Dec. 31:

   200     120     260  

 

4. The Compensation Committee’s calculation of VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular year.

 

5. Participant’s restricted stock units vest only while the participant is
employed by the Company. A participant must be an employee of the Company on
December 31 of a particular year in order to vest in any restricted stock units
for that year. If a participant’s employment is terminated, whether voluntarily
or involuntarily, prior to vesting of any restricted stock units, any units
remaining unvested as of the date of termination will be forfeited, and the
participant will retain no rights with respect to the forfeited units.

 

6. Participant’s restricted stock units may vest pursuant to paragraph 2 above
with respect to this award for up to 5 years (and may vest in less than 5 years
if the VI during such time period is sufficiently high enough). Any restricted
stock units remaining unvested after December 31, 2013 will be forfeited and the
participant will retain no rights with respect to the forfeited units.

 

7. Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions, will automatically forfeit all restricted stock
awarded, whether vested or unvested, and will retain no rights with respect to
such units.



--------------------------------------------------------------------------------

8. Although certain units may become vested, the Common Stock shall be delivered
to participant in a lump sum upon the earlier of: January 2016 or two years
after the participant terminates employment with the Company.

 

9. Restricted stock units may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the Common Stock.

 

10. Participants will be entitled to receive dividend equivalents on units
awarded, whether vested or unvested, when and if dividends are declared by the
Company’s Board of Directors on the Company’s Common Stock, in an amount of cash
per share equal to and on the next regularly occurring payroll date. Dividend
equivalents paid before delivery of the Common Stock will be treated as
compensation income for tax purposes and will be subject to income and payroll
tax withholding by the Company.

 

11. In order to comply with all applicable federal or state income tax laws or
regulations, at the time that Common Stock is delivered to the participant, the
Company will withhold the minimum required statutory taxes based on the Fair
Market Value of the Common Stock at the time of delivery. In order to satisfy
any such tax withholding obligation, the Company will withhold a portion of the
Common Stock otherwise to be delivered with a Fair Market Value equal to the
amount of such taxes. “Fair Market Value” for a share shall mean the last sale
price of a share of the Company’s Common Stock on the Nasdaq National Market (or
other national securities exchange on which the Company’s Common Stock is then
listed) on the trading date immediately preceding the date the units are
delivered to the participant. If the Company’s Common Stock is not then traded
in an established securities market, the Compensation Committee of the Board of
Directors shall determine Fair Market Value in accordance with the 1997 Omnibus
Stock Plan.

 

12. This restricted stock award shall confer no rights of continued employment
to the participant, nor will it interfere in any way with the right of the
Company to terminate such employment at any time. The Company retains all rights
to enforce any other agreement or contract that the Company has with the
participant.

 

13. If there shall be any change in the Company’s Common Stock through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, appropriate adjustments shall be made in the number of restricted
stock units that are vested or unvested under this agreement in order to prevent
dilution or enlargement of rights.

 

14. In the event of a Change in Control, the Compensation Committee may, in its
discretion, accelerate the vesting of the restricted stock units. A "Change in
Control" shall be deemed to occur on the date (i) a public announcement [which,
for purposes of this definition, shall include, without limitation, a report
filed pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended] is made by the Company or any Person (as defined below) that such
Person beneficially owns more than 50% of the Common Stock outstanding, (ii) the
Company consummates a merger, consolidation or statutory share exchange with any
other Person in which the surviving entity would not have as its directors at
least 60% of the Continuing Directors (as defined below) and would not have at
least 60% of its Common Stock owned by the common shareholders of the Company
prior to such merger, consolidation or statutory share exchange, (iii) a
majority of the Board of Directors is not comprised of Continuing Directors or
(iv) a sale or disposition of all or substantially all of the assets of the
Company or the dissolution of the Company. A “Continuing Director” is a director
recommended by the Board of Directors of the Company for election as a director
of the Company by stockholders. "Person” means any individual, firm, corporation
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

 

15. In the event participant dies or is determined to be “disabled” as that term
is defined in the Company’s current Long Term Disability Summary Plan
Description while employed by the Company, vesting of outstanding restricted
units shall be accelerated and outstanding restricted units shall be deemed
fully vested and deliverable as soon as administratively practical.

 

16. This restricted stock unit award is made pursuant to the Company’s 1997
Omnibus Stock Plan and is subject to the terms of such plan. Participant may
request a copy of the plan from the Company. By participating in the CHRW
Restricted Stock Unit Program, participant shall be deemed to have accepted all
the conditions of the 1997 Omnibus Stock Plan and this agreement, and the terms
and conditions of any rules adopted by the Committee (as defined in the 1997
Omnibus Stock Plan) and shall be fully bound thereby. This agreement shall be
construed under the laws of the state of Minnesota.